In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3155 
JANE DOE, 
                                                  Plaintiff‐Appellant, 
                                  v. 

VIGO COUNTY, INDIANA, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Terre Haute Division. 
            No. 16 C 124 — William T. Lawrence, Judge. 
                     ____________________ 

      ARGUED APRIL 4, 2018 — DECIDED OCTOBER 3, 2018 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  BAUER  and  SYKES,  Circuit 
Judges. 
    WOOD, Chief  Judge. Jane Doe  seeks  to  hold  Vigo  County, 
Indiana, liable for the sexual misconduct of its employee, Da‐
vid Gray. Gray allegedly confined and sexually assaulted Doe 
while she volunteered at the park where he worked. The dis‐
trict  court  granted  summary  judgment  in  favor  of  Vigo 
County,  finding  that  it  was  neither  vicariously  liable  for 
Gray’s  wrongs  nor  directly  liable  for  permitting  them  to 
2                                                       No. 17‐3155 

occur. We too conclude that the law does not permit Doe to 
pursue this action against the County.  
                                  I 
    Gray  worked  as  a  maintenance  specialist  for  the  Vigo 
County Parks and Recreation Department. That job required 
him  to  perform  various  maintenance  and  groundskeeping 
duties  at  one  of  the  county’s  parks.  Notably  for  the  present 
case, his tasks included cleaning restrooms and directing vol‐
unteers. At  least  some  of  those  volunteers  were  completing 
court‐mandated community service, and Gray was responsi‐
ble for signing off on their time‐logs. Gray performed his job 
with a high degree of autonomy, especially in the off‐season 
when supervisors might visit the park only once every two to 
three  weeks.  Gray  also  worked  independently  of  the  other 
maintenance specialist assigned to his park.  
    Doe volunteered at the park where Gray worked to com‐
plete her court‐ordered community service. She alleges that 
Gray brought her to the park’s restroom area and told her that 
the facility required cleaning. After locking the door behind 
them, Gray allegedly forced Doe to perform oral sex and dig‐
itally  penetrated  her  vagina.  Gray  ultimately  was  charged 
with rape, criminal confinement, and official misconduct; he 
pleaded guilty to the latter two offenses.  
    The record lists a handful of prior incidents of misconduct 
by  employees  of  Vigo  County  over  the  past  two  decades. 
Some of these episodes involved sexual misconduct; as far as 
we can tell, however, none of them resulted in coerced sexual 
activity, nor does the record suggest that employee miscon‐
duct met with impunity. We detail them below when we dis‐
cuss  Doe’s  direct  claim  against  the  County.  The  record  also 
No. 17‐3155                                                            3 

reflects two prior incidents involving Gray himself. The first 
was a vague comment made by a park visitor, perhaps moti‐
vated by a belief that Gray had attempted to pick up his wife; 
Vigo  County  was  unable  to  substantiate  the  allegation.  The 
second  involved  inappropriate  comments  that  Gray  had 
made to a coworker. That time Gray received a written repri‐
mand,  which caused him to correct his behavior (at least at 
that time). 
    Doe sued both Gray and Vigo County for damages under 
42 U.S.C. § 1983 and various state‐law theories that fell within 
the  court’s  supplemental  jurisdiction,  28  U.S.C.  §  1367.  Her 
complaint  accused  Gray  of  violating  her  rights  under  the 
Fourth  and  Eighth Amendments  to  the  Constitution  (made 
applicable to the states through the Fourteenth Amendment), 
and it asserted that Vigo County had a custom or policy that 
violated  her  constitutional  rights.  She  also  contended  that 
Gray committed a number of state torts, and that Vigo County 
was both directly liable under state law for its own negligent 
retention and supervision of Gray and vicariously liable for 
Gray’s torts as his employer.  
     Gray  failed  to  appear,  and  the  clerk  of  the  district  court 
entered  a  default  against  him.  See  FED.  R.  CIV.  P.  55(a).  The 
court, apparently awaiting the outcome of this appeal, has not 
yet  granted  a  default  judgment.  It  granted  summary  judg‐
ment in favor of Vigo County with respect to all claims against 
it. “[F]inding no just reason for delay,” the court entered “par‐
tial final judgment in favor of” the county. See FED. R. CIV. P. 
54(b). Doe appealed the judgment in favor of the County.  
4                                                          No. 17‐3155 

                                    II 
     Before reaching the merits of Doe’s case, we consider the 
propriety of considering her appeal at this time. In most cir‐
cumstances, courts of appeals have jurisdiction only over ap‐
peals from final judgments of the district court. A final judg‐
ment is defined as one that resolves “all claims against all par‐
ties.” Chessie Logistics Co. v. Krinos Holdings, Inc., 867 F.3d 852, 
856 (7th Cir. 2017) (quoting Dale v. Lappin, 376 F.3d 652, 654 
(7th  Cir.  2004));  see  also  28  U.S.C.  §  1291.  Rule  54(b)  of  the 
Federal Rules of Civil Procedure recognizes a partial excep‐
tion to the completeness rule, however, authorizing the dis‐
trict court to enter final judgment with respect to fewer than 
all  claims  or  parties  “if  the  court  expressly  determines  that 
there is no just reason for delay.”  
    In  the  current  case,  the  district  court  did  not  invoke 
Rule 54(b) by number, but it did state that there was “no just 
reason for delay” in entering “partial final judgment” for Vigo 
County. That satisfies the express determination requirement 
of  Rule  54(b).  United  States  v.  Ettrick  Wood  Prods.,  916  F.2d 
1211, 1217 (7th Cir. 1990). Moreover, while we strongly prefer 
the district court to explain its decision to enter judgment un‐
der Rule 54(b), its failure to do so here does not require a re‐
mand, because the record reveals that the court properly ex‐
ercised its discretion. Id. at 1218. Granting summary judgment 
for  Vigo  County  unambiguously  disposed  of  all  claims 
against it, and that judgment was final. Nat’l Metalcrafters v. 
McNeil, 784 F.2d 817, 821 (7th Cir. 1986). Any benefit from de‐
laying Doe’s appeal, either with respect to judicial economy 
or any other factor, is difficult to imagine. Gray has defaulted. 
Vigo County has defended this suit on legal grounds that do 
not depend on the veracity of Doe’s accusations or the extent 
No. 17‐3155                                                         5 

of her still‐to‐be‐determined damages. Therefore, this appeal 
will not “create needless duplication of effort[s] to resolve the 
parties’  entire  dispute.”  VDF  FutureCeuticals,  Inc.  v.  Steifel 
Labs., Inc., 792 F.3d 842, 845 (7th Cir. 2015). In fact, to forbid 
appeal until the district court assesses damages and enters fi‐
nal judgment against Gray would simply serve to invite Doe 
and Vigo County to duplicate their present efforts at a later 
date. Id. Therefore, Doe’s appeal is properly before us.  
                                 III 
     We first address the question whether Doe may hold Vigo 
County vicariously liable for Gray’s sexual misconduct. A de‐
fendant such as Vigo County is entitled to summary judgment 
if it shows that the material facts, construed most favorably to 
the plaintiff, could not establish its liability as a matter of law. 
See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). We as‐
sess  the  propriety  of  granting  summary  judgment  de  novo. 
Bunch v. United States, 880 F.3d 938, 941 (7th Cir. 2018).  
    To the extent that Doe is relying on the County’s liability 
pursuant to Monell v. New York City Department of Social Ser‐
vices, 436 U.S. 658 (1978), she is not using a theory of vicarious 
liability. We address her Monell claim in Part IV, below. To the 
extent  that  she  is  pursuing  state‐law  claims  against  the 
County, it is Indiana’s law that determines the County’s re‐
sponsibility for the acts of its employee. She cannot hold the 
County vicariously liable under section 1983, see Ashcroft v. 
Iqbal, 556 U.S. 662, 676 (2009), and so we do not pursue that 
possibility further.  
    Indiana law generally holds an employer vicariously lia‐
ble for an employee’s wrongs only where the latter “has in‐
flicted harm while acting ‘within the scope of employment.’” 
6                                                          No. 17‐3155 

Barnett v. Clark, 889 N.E.2d 281, 283 (Ind. 2008) (quoting Sword 
v. NKC Hosps., Inc., 714 N.E.2d 142, 148 (Ind. 1999), and Warner 
Trucking,  Inc.  v.  Carolina  Cas.  Ins.  Co.,  686  N.E.2d  102,  105 
(Ind. 1997)). That requirement  is met if  the  employee’s torts 
were “incidental to the conduct authorized” or furthered the 
business of the employer “to an appreciable extent.” Id.; see 
also  id.  at  286  (suggesting  the  wrong  might  either  “further 
[the]  employer’s  business”  or  be  “motivated  …  by  his  em‐
ployer’s interests”); Stropes ex rel. Taylor v. Heritage House Chil‐
drens  Ctr.  of  Shelbyville,  Inc.,  547  N.E.2d  244,  247  (Ind.  1989) 
(“[A]n employee’s wrongful act may still fall within the scope 
of his employment if his purpose was, to an appreciable ex‐
tent,  to  further  his  employer’s  business,  even  if  the  act  was 
predominantly motivated by an intention to benefit the em‐
ployee himself.”). The employer need not order or desire the 
employee to commit the wrongful act; it may even forbid such 
conduct expressly. Warner Trucking, Inc., 686 N.E.2d at 105.  
    The  Supreme  Court  of  Indiana  has  explained  how  these 
general principles of respondeat superior map onto sexual mis‐
conduct by employees. In doing so, it has stressed the physi‐
cal, indeed intimate, contact that a job must require before vi‐
carious liability will attach. See Barnett, 889 N.E.2d at 286. Bar‐
nett  gives  four  examples,  the  first  of  which  comes  from 
Stropes.  Stropes  held  that  a  residential  institution  for  physi‐
cally and intellectually disabled youth might be liable for an 
employee’s  sexual  assault  of  a  boy  committed  to  its  care. 
547 N.E.2d at 250. As Barnett stressed, the employee in Stropes 
was charged with bathing, dressing, feeding and changing the 
linens  of  the  boy,  and  the  employee  was  authorized,  when 
performing these duties, to touch the boy’s genitals, give him 
a  comforting  pat,  and  physically  restrain  him.  Barnett, 
889 N.E.2d  at  284–85  (discussing  Stropes,  547  N.E.2d  244). 
No. 17‐3155                                                           7 

Thus, the employee’s wrongful actions were “sufficiently as‐
sociated with [the employee’s] authorized duties” to preclude 
summary  judgment  for  the  employer.  Id.  (quoting  Stropes, 
547 N.E.2d  at  250).  Barnett  likewise  explained  that  a  Little 
League could be held liable for an equipment manager who 
molested and viewed the genitals of players, often while out‐
fitting them, because the misconduct was “sufficiently associ‐
ated with conduct by the manager that the defendant league 
had authorized, including fitting the boys with uniforms.” Id. 
at  285  (discussing  Southport  Little  League  v.  Vaughan, 
734 N.E.2d 261 (Ind. Ct. App. 2000)).  
    Barnett contrasted these cases with both Konkle v. Henson, 
672 N.E.2d 450 (Ind. Ct. App. 1996), and its own fact pattern. 
In Konkle, a minister’s molestation of children did not create 
vicarious  liability  for  his  church.  Id.  at  457.  As  Barnett  ex‐
plained, mere access to children in the congregation was not 
enough where his acts were “not similar to his duties as a min‐
ister.” Barnett, 889 N.E.2d at 285 (quoting Konkle, 672 N.E.2d 
at 457). Finally, in Barnett itself, the Supreme Court of Indiana 
refused to extend liability to the trustee of a township (i.e., its 
executive) for sexual misconduct committed by a deputy trus‐
tee.  In  express  contrast  to  Stropes,  the  duties  of  the  deputy 
trustee  meant  that  “[o]ther  than  perhaps  a  greeting  hand‐
shake, [he] was not explicitly or impliedly authorized to touch 
or  confine  applicants  for  assistance.”  Id.  at  286.  Therefore, 
“[h]is alleged acts of confining, sexually touching, and raping 
the plaintiff” could not be framed as “an extension of author‐
ized  physical  contact.”  Id.  Because  the  acts  “were  not  inci‐
dental to nor sufficiently associated with the deputy trustee’s 
authorized duties,” “did not further his employer’s business,” 
and “were not motivated to any extent by his employer’s in‐
terests,” the doctrine of respondeat superior did not apply. Id.  
8                                                      No. 17‐3155 

    Like the employees in Barnett and Konkle, and unlike those 
in  Stropes  and  Southport  Little  League,  touching  others  inti‐
mately was neither directly authorized by the County nor in‐
cidental to Gray’s duties. Nothing in the record suggests that 
Gray’s  job  involved  physical  contact  with  visitors  or  other 
staff members, let alone their confinement. Cleaning facilities, 
clearing fallen trees, and keeping trails in a state of good re‐
pair may not even have required interacting with others. Gray 
completed  many  of  his  tasks  without  assistance  from  a 
coworker. Gray may have directed the work of park volun‐
teers and signed their logs; nonetheless, as in Konkle, his em‐
ployer is not liable for Doe’s abuse merely because Gray’s job 
gave  him  access  to  his  victim.  Finally,  we  do  not  see  how 
Gray’s treatment of Doe could possibly have furthered the in‐
terests of Vigo County, nor does even a scrap of evidence sug‐
gest that Gray intended his conduct to do so. Therefore, ac‐
cording to the ordinary principles of respondeat superior, Vigo 
County need not answer for the wrong of its employee.  
    Even if ordinary vicarious liability does not apply, how‐
ever, Doe urges that Vigo County is liable for the harm caused 
by Gray because the County, like a common carrier, owed her 
a  non‐delegable  duty  of  protection.  Because  Doe  failed  to 
raise this argument in district court, she has waived it. Puffer 
v. Allstate Ins. Co., 675 F.3d 709, 718 (7th Cir. 2012). Moreover, 
even if we were to treat this as a forfeiture and reach the issue, 
the extension of common‐carrier responsibility to an entity in 
the County’s position would represent enough of an expan‐
sion of Indiana law that we would not find obvious error. As 
a federal court, we must take Indiana law as it is, not as it may 
become. 
No. 17‐3155                                                             9 

     The record, as Doe has presented it to us, does not suggest 
that Vigo County served her in a manner analogous to a com‐
mon  carrier  by  offering  a  venue  where  she  could  complete 
community service.  (We  do not  understand  Doe  to take  the 
still‐less supportable position that Vigo County owes a non‐
delegable duty to any user of its parks. Ordinary park users 
come and go as they please, use its facilities as they choose, 
and may be no more vulnerable to harm than the population 
at large.) In Indiana, the common‐carrier doctrine is “prem‐
ised on the control and autonomy surrendered by the passen‐
ger  to  the  carrier.”  Stropes,  547 N.E.2d  at  252.  Based  on  this 
premise,  Indiana  has  extended  the  doctrine  to  residential 
homes for the disabled, id. at 253–54, jailors, Robins v. Harris, 
740 N.E.2d 914, 917–18 (Ind. Ct. App. 2000), summarily aff’d in 
relevant part, 769 N.E.2d 586, 586 (Ind. 2002), police escorting 
an intoxicated victim to her residence, Cox v. Evansville Police 
Dep’t, 84 N.E.3d 678, 689–90 (Ind. Ct. App. 2017), and police 
holding arrestees in custody, id. at 690, among other contexts.  
    While Doe may have felt pressured to submit to Gray’s di‐
rectives because she was completing her mandated commu‐
nity  service  there,  we  do  not  have  evidence  indicating  that 
Doe was compelled to volunteer at this particular park, nor 
anything suggesting that she was not free to leave its grounds. 
Her  autonomy  and  her  ability  to  control  her  own  environ‐
ment were no more diminished by her community‐service ob‐
ligation than was that of the drug user who sought outpatient 
treatment in  L.N.K. ex rel. Kavanaugh v. St. Mary’s Med. Ctr., 
785 N.E.2d 303, 308 (Ind. Ct. App. 2003) (finding no non‐del‐
egable duty). Nor was she any less autonomous than the pub‐
lic‐school  students  in  Hansen  v.  Bd.  of  Trs.  of  Se.  Sch.  Corp., 
551 F.3d  599,  615  (7th  Cir.  2008)  (applying  Indiana  law  and 
finding  no  non‐delegable  duty).  Were  Doe  required  to 
10                                                     No. 17‐3155 

complete her community service at a Vigo County park and 
to comply with Gray’s directives, her case might approximate 
Robins or Cox; the record before us, however, does not permit 
that inference.  
                                 IV 
    Each of Doe’s remaining theories of liability requires evi‐
dence that Vigo County failed to take seriously or to address 
a risk of sexual violence posed by employees, including Gray. 
Our de novo look at the record satisfies us that no trier of fact 
could find either the risk Doe asserts or the County’s insouci‐
ance toward employee misconduct.  
     Doe claims that Vigo County adopted a custom or practice 
of failing to prevent or respond to employees’ sexual miscon‐
duct, and that the custom or practice it adopted was the cause 
of the violation of her civil rights. Under 42 U.S.C. § 1983, a 
plaintiff can recover against a local government “for constitu‐
tional  deprivations  visited  pursuant  to  governmental  ‘cus‐
tom’ even though such a custom has not received formal ap‐
proval through the body’s official decisionmaking channels”; 
nonetheless,  “a  municipality  cannot  be  held  liable  solely  be‐
cause it employs a tortfeasor.” Monell, 436 U.S. at 690–91. The 
offending  custom  must  be  “widespread  and  well  settled,” 
Thomas v. Cook Cnty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 
2010), and the plaintiff must show that the local policymakers 
were,  at  a  minimum,  “deliberately  indifferent  as  to  [the] 
known  or  obvious  consequences”  of  their  inaction  with  re‐
spect  to  the  custom,  id.  (quoting  Gable  v.  City  of  Chicago, 
296 F.3d 531, 537 (7th Cir. 2002)). Doe needs to establish both 
officials’ “aware[ness] of the risk created by the custom” and 
their “fail[ure] to take appropriate steps to protect” her from 
it. Id.  
No. 17‐3155                                                      11 

     The record refers to a handful of incidents of misconduct 
by  employees  of  Vigo  County  over  the  past  two  decades. 
Some  involved  sexual  misconduct,  but  none  resulted  in  co‐
erced  sexual  activity,  nor  does  the  record  suggest  that  em‐
ployee misconduct occasioned impunity. In 1996 a jail guard 
was prosecuted for having sexual contact with an inmate at 
the  county  jail.  In  2008  the  county  recorder  resigned  and 
pleaded guilty to battery for groping an employee. Sometime 
before May 2013, a parks department mechanic was accused 
of  inappropriately  cornering  one  coworker,  telling  another 
that he wanted to have sex with her, and placing his hands on 
the latter’s breast and down her pants. That same mechanic 
was also suspected of misusing park resources. The County 
permitted  him  to  resign,  along  with  two  colleagues,  rather 
than  face  termination  and  the  formal  documentation  of  his 
malfeasance.  (The  record  does  not  specify  whether  the  col‐
leagues resigned because of accusations of sexual harassment, 
misuse  of  resources,  or  both.) A different  parks  department 
employee  was  fired,  probably  in  early  2015,  for  allegedly 
treating  coworkers  poorly  and  making  an  “off‐color”  com‐
ment  to  another  employee.  Finally,  there  are  two  incidents 
mentioned  in  passing  without  any  information  about  their 
resolution: first, Gray stated in his deposition that a parks de‐
partment  supervisor  made  an  accusation  of  sexual  harass‐
ment in 2009 or 2010; and second, a civil complaint was filed 
in 2014 by a highway department employee accusing her su‐
pervisor of sexual harassment.  
   As we noted earlier, the record also reflects two prior inci‐
dents  involving  Gray  himself:  the  vague  complaint  from  a 
park  visitor  about  Gray  attempting  to  pick  up  the  visitor’s 
wife;  and  alleged  inappropriate  comments  that  Gray  had 
made to a coworker. Gray received a written reprimand about 
12                                                      No. 17‐3155 

the  latter,  which  caused  him  to  correct  his  behavior  at  that 
time.  
     This is not enough to  establish a custom or practice that 
gave rise to Doe’s injuries, nor can it support a finding of in‐
difference  on  the  part  of  Vigo  County  officials.  The  record 
contains no evidence of any county employee in the past hav‐
ing  forced  another  to  engage  in  a  sexual  act  or  having  con‐
fined an individual to harm her. While Doe has cited cases of 
sexual harassment by county employees and a few instances 
of  inappropriate  physical  contact,  a  handful  of  incidents 
spread  over  twenty  years  hardly  amounts  to  a  widespread 
custom. Even were we to pretend that they did, Doe would 
still need to prove that such a custom caused her injuries. Id. 
The earlier behavior Doe recounts, though sometimes vile, is 
different in kind from the trauma Doe experienced. Likewise, 
Doe has not established a sufficient causal nexus between her 
allegation that the county condoned illicit alcohol consump‐
tion by park visitors and the proposition that park employees 
felt free to commit sexual assault.  
    Perhaps most significantly, the record affirmatively shows 
that Vigo County was not deliberately indifferent toward sex‐
ual misconduct by employees. Vigo County addressed these 
incidents. The employees concerned were fired, reprimanded, 
forced to resign, and even prosecuted. When complaints arose 
against Gray himself, the County took action. A vague com‐
plaint  resulted  in  an  inquiry.  Sexualized  comments  to  a 
coworker resulted in a written warning that appeared to have 
corrected his behavior. Doe suggests that accepting resigna‐
tions in lieu of firings reflected the County’s deliberate indif‐
ference. We disagree. Were such resignations used to facilitate 
a  culture  of  impunity—perhaps  by  permitting  other 
No. 17‐3155                                                        13 

departments  to  rehire  the  sexual  aggressors—the  situation 
might  be  different.  But  the  record  shows  only  that  resigna‐
tions were used as a means of punishment. We also reject out 
of hand Doe’s suggestion that permitting male park employ‐
ees to work alone with women evidences deliberate indiffer‐
ence toward sexual misconduct. Integrating workplaces is not 
a green light for misconduct; rather, it is a positive feature of 
modern society.  
                                  V 
    Doe’s negligent supervision and retention claims fare no 
better. Indiana has adopted the Restatement (Second) of Torts 
to govern such claims. Clark v. Aris, Inc., 890 N.E.2d 760, 763 
(Ind. Ct. App. 2008); see also Sedam v. 2JR Pizza Enters., LLC, 
84 N.E.3d 1174, 1179 (Ind. 2017). Thus, if additional require‐
ments are satisfied, a “master is under a duty to exercise rea‐
sonable care so to control his servant … to prevent him from 
intentionally harming others … if … the master … knows or 
should know of the necessity and opportunity for exercising 
such control.” Restatement (Second) of Torts § 317. If the mas‐
ter  can  effectively  exercise  control  over  the  servant  only  by 
discharging him, “the master may subject himself to liability 
…  by  retaining  in  his  employment  servants  who,  to  his 
knowledge, are in the habit of misconducting themselves in a 
manner dangerous to others.” Id. at cmt. c. As in a general ac‐
tion  for  negligence, the  master’s duty arises only  where  the 
harm is sufficiently foreseeable. Clark, 890 N.E.2d at 763. This 
requirement is met if, looking to the “broad type of plaintiff 
and harm involved, without regard to the facts of the actual 
occurrence,”  Goodwin  v.  Yeakle’s  Sports  Bar  &  Grill,  Inc., 
62 N.E.3d 384, 391 (Ind. 2016) (quoting Goldsberry v. Grubbs, 
672  N.E.2d  475,  479  (Ind.  Ct. App.  1996)),  there  was  “some 
14                                                    No. 17‐3155 

probability or likelihood of harm … serious enough to induce 
a reasonable person to take precautions to avoid it,” id. at 392 
(quoting Satterfield v. Breeding Insulation Co., 266 S.W.3d 347, 
367 (Tenn. 2008)).  
    The record does not establish enough of a likelihood of the 
type of harm suffered by Doe to have obligated Vigo County 
to prevent its occurrence. For example, Doe puts forth no ev‐
idence  that  park‐goers,  in  either  Vigo  County  or  elsewhere, 
face an appreciable risk of harm from the intentional acts of 
public  employees—let  alone  from  battery  or  sexual  assault. 
The same goes for volunteers completing court‐ordered com‐
munity  service.  Doe  has  not  pointed  to  evidence  indicating 
that Vigo County, or local governments generally, had a his‐
tory of employees attacking members of the public or had any 
reason to expect that such attacks would occur. She has not 
demonstrated  that  Gray’s  conduct  foreshadowed  the  threat 
he would pose to Doe. A business is not alerted to the possi‐
bility that an employee might rape a member of the public by 
having faced the occasional, but unfortunate, predicament of 
employee  sexual  harassment,  including  groping.  In  short, 
nothing in the record would allow a trier of fact to find that 
Vigo County knew or should have known of the need to pro‐
tect women in Doe’s position from employees such as Gray. 
Doe also points to no precedent suggesting that Indiana might 
impose such a duty on local governments or other employers 
as a general matter.  
    Nor do we see how Vigo County could have breached a 
duty  to  Doe  had  one  been  owed.  As  discussed  above,  the 
County  investigated  but  could  not  substantiate  one  vague 
complaint against Gray, and it warned him for making sexu‐
alized comments to a coworker. That reprimand appeared to 
No. 17‐3155                                                      15 

have worked until the incident that triggered this case. We see 
no warrant in Indiana law for the premise that an employer 
acts negligently whenever it chooses a response to sexual har‐
assment  short  of  termination. Allowing  a  groundskeeper  or 
volunteer  coordinator  to  work  independently  also  does  not 
strike us as evidence of breach, and Doe has not pointed to 
any  case  law  suggesting  the  contrary.  Although  the  record 
contains suggestions of past corruption by Gray in his super‐
vision of volunteers, the evidence suggests neither that Vigo 
County learned of that misconduct nor that such corruption 
should have alerted it to the possibility of Gray’s sexual vio‐
lence. Finally, we reject Doe’s suggestion that “allowing male 
workers  to  supervise  female  volunteers”  fosters  an  unac‐
ceptable risk of sexual assault—or any other offense for that 
matter.  In  fact,  a  rule  barring  sexes  from  working  together 
would  raise  significant  concerns  about  discrimination.  Vigo 
County’s  retention  and  supervision  of  Gray  do  not  demon‐
strate a lack of due care.  
   Doe’s allegations describe a horrific incident that no one 
should have to endure. But Indiana law does not require the 
County to answer for Gray’s sexual misconduct, nor has Doe 
presented enough to support a Monell claim. Neither has she 
presented  enough  to  move  forward  on  her  other  state‐law 
theories against the County. We therefore AFFIRM the district 
court’s grant of summary judgment for Vigo County.